In a matrimonial action in which the parties were divorced by a judgment dated July 1, 1994, the defendant appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Geller, J.H.O.), dated June 27, 2000, as, after a hearing, granted that branch of the plaintiff’s motion which was to direct him to resume weekly payments of her salary at the rate of $50,000 per year, together with accrued arrears and statutory interest, and denied his cross motion for a judgment declaring that the plaintiff had surrendered the job for which she sought compensation.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Judicial Hearing Officer had an opportunity to observe the demeanor of the parties and to evaluate their credibility. Her determination that the plaintiff did not voluntarily leave her employment should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Terry M., 272 AD2d 329; cf., People v Garafolo, 44 AD2d 86, 88). Under the circumstances, we find no reason to disturb the order and judgment of the Judicial Hearing Officer.
Moreover, the defendant’s argument that the amount of arrears awarded to the plaintiff improperly exceeds the amount sought by the plaintiff is without merit. The plaintiff’s motion explicitly requested any “additional arrears” that might have accrued pending the hearing.
The defendant’s remaining contentions are without merit. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.